Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 01/04/2020 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-20 are currently pending.  
Response to Arguments
With regard to the claim interpretation:
Applicant has not argued or modified the interpretation of the identified means plus function language.  The interpretations of record stand.

With regard to the 112b rejection:
Applicant has amended Claims 1, 5 & 8 to partially resolve the clarity of the claims.  Through Examiner’s amendment, the clarity of the claims has been resolved and the 112(b) rejection of the claims is withdrawn. The clarity of Claim 16 is moot as the claim is canceled.

With regard to the 103 Rejection:
Applicant’s arguments and amendments with regard to Claims 1-20 have been considered and are moot in light of the Examiner Amendment's and the status of the claims below.  Claims 16 -20 did not have allowable material and have been cancelled by the Applicant (see attached PTO413b) for the discussion and authorization.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Peter Meza on 03/02/2021 (see attached interview summary PTO 413B).

The application has been amended as follows: 
Claims 16-20 are canceled.


1.(Currently Amended) A photoacoustic gas sensor comprising: a chamber containing a gas; a pressure sensor disposed in the chamber, the pressure sensor comprising a flexible membrane and configured to output an output signal indicating a deflection of the flexible membrane; an emitter configured to illuminate the gas with light by being switched on at a starting time; and a control circuit coupled to the pressure sensor and the emitter, wherein the control circuit comprises: a sampling circuit configured to sample a first output signal and record a first value of [[a]] the first output signal of the pressure sensor after a first duration of time from the starting time and record a second value of the first output signal of the pressure sensor after a second duration of time from the starting time for a first known gas concentration, and configured to sample a second output signal and record a first value of [[a]]the second output signal of the pressure sensor after the first duration of time from the starting time and record a second value of the second output signal of the pressure sensor after the second duration of time from the starting time for a second known gas concentration, wherein the first output signal and the second output signals intersectthe output signals are superimposed or plotted together, and wherein the common point is at a third duration of time from the starting time between the first duration of time and the second duration of time; an analysis circuit configured to determine a first slope from  the first value and the second value of the first output signal, determine a second slope from the first value and the second value of the second output signal, and determine a correlation value from a difference between the first slope  and the second slope divided by a difference between the first known gas concentration and the second known gas concentration; and a correlation circuit configured to receive the correlation value and apply the correlation to a third output signal that intersects with the same common point as the first and second output signals to determine an unknown concentration of the gas based on a slope function including the correlation value.

5. (Currently Amended) A photoacoustic gas sensor comprising: a chamber containing a gas; a pressure sensor disposed in the chamber, the pressure sensor comprising a flexible membrane and configured to output an output signal indicating a deflection of the flexible membrane; an emitter configured to illuminate the gas with light; and a control circuit coupled to the pressure sensor and the emitter, wherein the control circuit is configured for receiving a first output signal from the pressure sensor, the first output signal associated with a first concentration of the gas; receiving a second output signal from the pressure sensor, the second output signal associated with a second concentration of the gas; determining a first slope of the first output signal from a first value of the first output signal at a first indication of time and a second value of the first output signal at a second indication of time; determining a second slope of the second output signal from a first value of the second output signal at the first indication of time and a second value of the second output signal at the second indication of time; and determining a correlation between a  slope of an output signal and a known concentration of the gas based on a difference between the first slope and the second slope divided by a difference between the first concentration and the second concentration, wherein the first output signal and the second output signal comprise different output signals having different values at the first indication of time, having different values at the second indication of time, and having a same value at a third indication of time between the first indication of time and the second indication of time, and wherein the first output signal and the second output signal[[s]] intersect at a common point corresponding to the same value when the output signals are superimposed or plotted together, and wherein the common point is located at [[a]]the third indication of time.

4. (Currently Amended) The photoacoustic gas sensor of claim 1, wherein the slope function comprises a linear function relating [[a]] the third slope of the unknown concentration of the gas and the unknown concentration of the gas.

9. (Currently Amended) The photoacoustic gas sensor of claim 5, wherein the control circuit is further configured for receiving [[a]] the third output signal from the pressure sensor; determining a third slope of the third output signal from a first value of the third output signal at the first indication of time and a second value of the third output signal at the second indication of time; and determining a third concentration of the gas associated with the third output signal based on the third slope and the correlation.


Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance and indication of allowable subject matter:

Regarding Claims 1 & 5. The prior art fails to disclose or motivate one skilled in the art to provide an apparatus and method for determining a concentration of gas by correlating detected photo acoustic signals from a gas of a known concentration and superimposing the signals to obtain a crossover common point then using the slopes adjacent the common point of the two signals to create a correlation value. The correlation value can then be used on the slope of  measured signal around the common point of an unknown concentration of gas to determine a concentration of the gas.

The closest prior art is Gul (US 6628396) which discloses the elements of the claimed invention of a photoacoustic gas sensor with a chamber containing a gas, an emitter to illuminate the gas, and a flexible member pressure sensor disposed in the chamber. Gul’s elements are configured to analyze the pressure measurement signals from the pressure sensor from the illuminated gas and determine a gas concentration through linear analysis.  Gul does not superimpose multiple measured signals of known gas concentrations to find a common crossover point of the signals and then compare the slope of the signals around the common point to establish a correlation value that can be used on a signal from an unknown concentration of gas to determine the gas concentration.  The prior art primarily performs amplitude analysis of the signal to obtain gas identification and a level of gas concentration levels and performs linear analysis on individual signals to indicate a more detailed analysis of concentration levels.  The prior art does not superimpose the signals around a common point to obtain a correlation unique to the gas and useful in determining gas concentrations of unknown concentration level.

Regarding Dependent Claims 2-4 and 6-15.  The dependent claims further define the invention over the nearest reference by claiming a specific components of the control circuit and added detail on the correlation steps used to determine a gas concentration.



                                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856    

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856